Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States. Relator contended (1) that his arrest was without probable cause and that the use of the evidence to revoke his parole obtained during the course of the alleged illegal search and seizure, without a search warrant, was a denial and deprivation of his constitutional rights under the Fourth and Fourteenth Amendments, and (2) that at the hearing at which the Parole Board revoked his parole he was deprived of his constitutional right to due process under the Sixth and Fourteenth Amendments by being denied the right to be represented by counsel. The Court of Appeals held that there was no such denial or deprivation of relator’s constitutional rights. [See 13 N Y 2d 762.]